DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the automatic rotation/movement of arm causing second portion rotation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “when the second portion pivots about the second rotation axis, a surface of the first portion and a surface of the second portion extend in the same plane.”  It is unclear if this is intended to specify the “same plane” configuration during motion (i.e. “when the second portion pivots”) or at a particular position before or after motion.
Claims 22 and 27 recite “an armrest assembly… comprising a passenger seat.”  It is unclear how an armrest assembly would be expected to encompass an entire seat.  Moreover, it is unclear how this passenger seat relates to the passenger seat functionally recited in claim 21.
Claims 30, 31, 38, and 39 are drawn to “the passenger seat of claim” 21 or 22, but claims 21 and 22 are drawn to an armrest assembly.
Claims 22-40 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 28, 30, 31, 34, 35, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cossart (EP 2698276 as provided by Applicant).
Regarding claim 21, Cossart discloses an armrest assembly for a passenger seat comprising: a moveable arm (48) comprising a proximal end and a distal end; a stowed configuration wherein the moveable arm is disposed adjacent and approximately parallel to a seatback of the passenger seat; and a deployed configuration wherein the moveable arm is approximately parallel to a seat pan of the passenger seat (see Figure 2 for instance showing armrests in both position), wherein: the moveable arm comprises a first portion (50) and a second portion (52); the armrest assembly comprises a first rotation axis (Y) such that the moveable arm pivots about the first rotation axis when moving between the stowed configuration and the deployed configuration; and the armrest assembly comprises a second rotation axis (X) such that the second portion pivots about the second rotation axis relative to the first portion; and wherein, when the second portion pivots about the second rotation axis, a surface of the first portion and a surface of the second portion extend in the same plane (various portions could be defined as such at least as best understood).  
Regarding claim 22, Cossart further discloses a passenger seat comprising:U.S. Appl. No. 17/264,833National Stage of I.A. No. PCT/1B2018/055734Docket No. 038398-1232842 PRELIMINARY AMENDMENTPage 3a first seatback, a second seatback (two members 46), and a gap (P) between the first and second seatbacks; and a first 
Regarding claims 23, 24, and 34, Cossart further discloses the second rotation axis is approximately perpendicular to the first rotation axis, wherein the second rotation axis is approximately parallel to a line extending between the proximal end and the distal end of the moveable arm (see again Figure 2).
Regarding claims 25 and 35, Cossart further discloses the second portion comprises an ergonomic face (62) and a stowing face (60).  
Regarding claim 28, Cossart further discloses an internal rod (64) extending between the first portion and the second portion such that the internal rod is parallel to the second rotation axis.  
Regarding claims 30, 31, 38, and 39, Cossart further discloses the moveable arm comprises at least one indexing pin (68 and/or 70, 72) at an interface between the first portion and the second portion (at least with 64 viewed as a part of the first portion) to prevent rotation about the second rotation axis (this is the general manner of operation), wherein the moveable arm comprises at least one limit portion (70, 72 for instance) to limit rotation of the first portion and the second portion relative to one another to approximately 900.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 26, 27, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossart.  Cossart discloses an assembly as explained above wherein the ergonomic face is wider than the stowing face (see figures), but does not clearly disclose the width of stowing face is approximately equal to a width of the gap or the ergonomic face having softer materials than the stowing face.  [Note that while Cossart discloses the stowing face less wide than dimension P, this appears to be necessary for the stowed configuration and the face is in fact nearly equal to P based on the figures, which is much as in Applicant’s invention.]  However, as changes in size, shape, and material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions and materials as claimed based on normal variation to improve comfort and convenience for various users.

Claims 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossart in view of JP 60-175159 (as provided by Applicant; hereinafter ‘159).  Cossart discloses an assembly as explained above but does not clearly disclose extended and retracted configurations.  ‘159 discloses a related device including a moveable arm having a retracted configuration (as in Figures 2, 3, etc.) wherein a first portion and a second portion of an armrest are immediately adjacent one another; and an extended configuration (as in Figures 4, 5 for instance) where the first portion and the second portion are offset from one another by an armrest gap in an axial direction of a rotation axis.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by ‘159 in Cossart’s device because this could improve function, comfort, and convenience for various users.

Claims 32, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossart in view of Spykerman et al. (US Patent Number 5320414).  Cossart discloses an assembly as explained .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636